United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 02-2396
                                      ___________

In re: G. Yvonne Stephens,                 *
                                           *
               Debtor,                     *
---------------------------------          *
                                           *
G. Yvonne Stephens,                        *
                                           *
               Appellant,                  *
                                           * Appeal from the United States
       v.                                  * Bankruptcy Appellate Panel
                                           * for the Eighth Circuit.
Mary Jo A. Jensen-Carter,                  *
                                           * [UNPUBLISHED]
               Appellee.                   *
                                      ___________

                              Submitted: December 4, 2002
                                  Filed: December 17, 2002
                                       ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Georgina Yvonne Stephens (Stephens) filed for Chapter 7 bankruptcy in
August 1998, approximately two months after her husband, Larry Kenneth Alexander
(Alexander), filed a separate Chapter 13 petition. Neither she nor Alexander
successfully claimed a homestead exemption in their residence. Stephens received
a discharge in November 1998, and the case was closed in January 2000. In June
2001 the trustee in Alexander’s case, Mary Jo Jensen-Carter, filed, on behalf of
Alexander’s bankruptcy estate, an unlawful-detainer complaint in Minnesota state
court; she alleged that the estate was the rightful owner of the residence and that
Stephens and Alexander refused to vacate it. Stephens filed in her closed federal
bankruptcy case a motion seeking, among other things, a hearing to determine
whether the unlawful-detainer action violated the discharge injunction in her
bankruptcy case. The bankruptcy court1 determined that the action did not violate the
discharge injunction, because Jensen-Carter’s attempts to recover the property lay in
rem and the discharge injunction frees a debtor from only in personam liability. The
court declined to address whether Stephens was entitled to a homestead exemption
because Stephens had not reopened her bankruptcy case. The Bankruptcy Appellate
Panel affirmed, and Stephens appeals.

       We review the bankruptcy court’s findings of fact for clear error, and its legal
conclusions de novo. See In re Papio Keno Club, Inc., 262 F.3d 725, 728-29 (8th Cir.
2001). We agree that because Stephens did not reopen her bankruptcy case, the
bankruptcy court was limited to determining whether the unlawful-detainer action
violated the discharge injunction. See 11 U.S.C. § 524 (effects of discharge
(discharge injunction)); Local R. Bankr. P. (D. Minn.) 5010-1(a)-(c) (reopening of
case not necessary where debtor (1) requests relief that could be granted on
application if case were reopened, (2) commences adversary proceeding to determine
dischargeability of debt or to enforce rights under sections 524 or 525, or (3) requests
addition of omitted creditor; debtor must apply to reopen case in all other instances).

      We also agree that the unlawful-detainer action did not violate the discharge
injunction in Stephens’s case. Unlawful-detainer actions lie in rem, see Krasner v.
Gurley, 29 So.2d 224, 227 (Ala. 1947) (unlawful-detainer action is for possession of


      1
       The Honorable Gregory F. Kishel, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.
                                          -2-
real estate, and partakes of suits in rem); cf. In re Dabrowski, 257 B.R. 394, 415
(S.D.N.Y. 2001) (although landlord cannot obtain personal judgment against debtor,
landlord can, consistent with bankruptcy discharge, evict tenant for nonpayment of
rent), and 11 U.S.C. § 524 does not preclude in rem actions against debtors, see
Johnson v. Home State Bank, 501 U.S. 78, 84 (1991) (bankruptcy discharge
extinguishes only actions against debtor in personam, leaving intact actions in rem);
In re Annen, 246 B.R. 337, 340 (B.A.P. 8th Cir. 2000) (same).

      Accordingly, we affirm.2

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       We decline to address Stephens’s various other arguments, because they are
raised for the first time on appeal or must be addressed to the state court in the
unlawful-detainer litigation.
                                         -3-